Citation Nr: 0015106	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Whether the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
lumbar disc pathology due to a transurethral resection of 
the prostate performed during a VA hospitalization in 
April and May 1992 is "well grounded".  

2. Whether the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
neurological deficit affecting the right thigh due to a 
transurethral resection of the prostate performed during a 
VA hospitalization in April and May 1992 is "well 
grounded".  

3. Whether the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
neurological deficit affecting the left groin area due to 
a transurethral resection of the prostate performed during 
a VA hospitalization in April and May 1992 is "well 
grounded".  

4. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lumbar disc pathology 
due to a transurethral resection of the prostate performed 
during a VA hospitalization in April and May 1992.  

5. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neurological deficit 
affecting the right thigh due to a transurethral resection 
of the prostate performed during a VA hospitalization in 
April and May 1992.  

6. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neurological deficit 
affecting the left groin area due to a transurethral 
resection of the prostate performed during a VA 
hospitalization in April and May 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
which denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for damage to the L4-L5 
intervertebral disc, numbness in the right thigh, and a 
neurological disorder in the left groin area.  In December 
1997, the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

On a VA Form 9 filed in March 1998 the veteran requested a 
further hearing before a member of the Board in Washington, 
D.C.  Accordingly, the veteran was scheduled for a hearing in 
Wahington, D.C.before the undersigned Board member on May 24, 
2000, but the veteran cancelled his appearance prior to the 
hearing.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
They have been recharacterized in order to comply with recent 
Court precedent.  

For reasons made evident below, the issues of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for lumbar disc pathology, neurological 
deficit affecting the right thigh and for neurological 
deficit affecting the left groin area will be discussed in 
the remand section of this decision.  


FINDINGS OF FACT

1. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
pathology based on a transurethral resection of the 
prostate performed during a VA hospitalization in April 
and May 1992 is plausible.  

2. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the right thigh based on a transurethral 
resection of the prostate performed during a VA 
hospitalization in April and May 1992 is plausible.  

3. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the left groin area based on a 
transurethral resection of the prostate performed during a 
VA hospitalization in April and May 1992 is plausible.


CONCLUSIONS OF LAW

1. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
pathology based on a transurethral resection of the 
prostate performed during a VA hospitalization in April 
and May 1992 is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999)  

2. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the right thigh based on a transurethral 
resection of the prostate performed during a VA 
hospitalization in April and May 1992 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999)  

3. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the left groin area based on a 
transurethral resection of the prostate performed during a 
VA hospitalization in April and May 1992 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I. Factual Basis.  

VA outpatient treatment records reflect occasional treatment 
during the 1980s for complaints of low back pain.  During VA 
outpatient treatment in October 1989, the veteran gave a 
history of constant back pain since a fall that occurred 
three months earlier.  An X-ray of the lumbosacral spine 
showed marked degenerative disc disease at the L4-L5 level.  
Reactive osteoarthritis changes were noted about the 
posterior articulating elements.  Heavy calcifications were 
also noted at that level.  

The veteran was hospitalized at a VA facility from late April 
to early May 1992 in order to undergo a cystoscopy and a 
transurethral resection of the prostate.  On April 29, 1992 
the veteran was brought to the operating room.  A spinal 
anesthetic was administered at L3-L4 utilizing 15 milligrams 
of Marcaine and 10 milligrams of Fentanyl.  The veteran was 
placed in the lithotomy position and cystoscopic evaluation 
was performed followed by a transurethral resection of the 
prostate.  The operative report reveals no evidence of 
complications during this surgery.  The veteran tolerated the 
procedure well.  On May 3, 1992 the veteran complained of 
numbness over the right lateral thigh and left groin areas.  
On neurology consultation the following day it was stated 
that the history suggested either a peripheral nerve stretch 
injury or an exacerbation of degenerative joint disease.  The 
impression was that right meralgia paresthetica with pelvic 
tilting due to surgery had to be considered.  It was doubtful 
that there was nerve root nicking with the spinal since the 
process was bilateral.  During an anesthesiology follow-up 
that day, it was noted that the anesthesia had been 
administered to L3-L4 uneventfully and that no bleeding or 
paresthesia had been elicited at the time.  It was further 
said that it was doubtful that the sensory deficits were 
directly related to the spinal anesthesia administration.  It 
was noted that insertion of a spinal needle at L3-L4 without 
paresthesia elicited, was not consistent with the L 1 
distribution of the veteran's deficits.  At the time of his 
discharge from the hospital on May 5, 1992, the veteran was 
said to be in stable condition.  

During VA outpatient treatment in late May 1992 it was 
reported that the veteran had mild neuritis along the L2-L3 
distribution.  It was said that some areas had resolved and 
some areas were still sore.  In July 1992, the veteran 
complained of a "dead feeling" in the right lateral thigh 
and left anterior groin area.  The veteran said that there 
had been some improvement, with the sensation returning.  He 
also complained of a sharp burning pain.  Evaluation revealed 
intact sensation to hot and cold, pin prick, and soft touch.  
A CT scan of the lumbar spine showed lateral bulging of the 
L3-L4 disc with encroachment of the neural foramina.  There 
was marked pars hypertrophy at L4-L5, but there was no 
bulging, protruding, or herniated disc at this level.  

When seen by the VA as an outpatient in early August 1992, 
the veteran continued to complain of numbness in the right 
thigh and left groin areas.  He also complained of 
intermittent low back pain with radiation into the left lower 
extremity.  During treatment in September 1992 the veteran 
reported that his right thigh symptoms had gotten slightly 
better.  Occasional subsequent VA treatment for complaints of 
neurological deficit in the right thigh and left groin is 
indicated, as is treatment for lumbosacral radiculopathy.  

After a VA orthopedic examination in early December 1996, the 
diagnoses were degenerative lumbosacral spondylosis and 
degenerative joint disease of the right hip.  The examining 
physician also commented that the veteran appeared to have 
developed meralgia paresthetica on the right after his 1992 
transurethral resection of the prostate.  It was reported 
that the veteran continued to experience numbness on the 
right anterolateral thigh.  A sensory examination was normal, 
including in the distributions supplied by the lateral 
femoral cutaneous nerve and the examiner did not believe that 
trauma due to the veteran's prostate surgery was a causal 
factor of these symptoms.  It was also the physician's 
opinion that the veteran's disk related changes at L4-L5 were 
degenerative in nature and preexisted the 1992 surgery.  He 
said there was no documentary evidence of aggravation of this 
condition in relation to the 1992 prostate surgery.  

On a December 1996 VA neurological examination the veteran 
claimed that, during his April 1992 VA surgery, a physician 
administering spinal anesthetic pulled and jerked him so 
strongly that he began to suffer from back pain the following 
day which radiated into his right leg.  Examination revealed 
questionable decreased sensation to pinprick in the veteran's 
L4 distribution.  There was also right lateral thigh numbness 
and left inguinal area numbness of unclear etiology.  It was 
said that given the veteran's history of trauma during spinal 
anesthesia, the symptoms might be due to lumbar 
radiculopathy.  It was said that a neurological examination 
was grossly normal, focally, without sensory or motor 
dysfunction.  The numbness in the right thigh could represent 
meralgia paresthetica due to localized neuritis of the 
lateral cutaneous nerve of the right thigh.  

During a hearing at the RO in December 1997, the veteran said 
that his legs were strong prior to his VA prostate surgery in 
1992, but became very weak thereafter.  He said that he was 
jerked about during the application of spinal anesthesia 
prior to the April 1992 surgery and that he immediately began 
to feel pain in his back.  He also began to experience 
numbness in the lower extremities in the days following the 
operation.  

In February 1998 the veteran's clinical records were reviewed 
by a VA anesthesiologist.  After his review, the VA physician 
opined, essentially, that the veteran's assertion that the 
spinal anesthetic caused his right thigh and left groin 
numbness was without merit.  The doctor believed that these 
symptoms were likely due to an exacerbation of degenerative 
joint disease or a stretch injury to the nerves resulting as 
a complication of the veteran being in the lithotomy position 
during surgery.  

Of record is statement from Craig N. Bash, M.D., a 
neuroradiologist, dated in May 2000.  Doctor Bash stated that 
he had reviewed the veteran's clinical records .  After his 
review it was the doctor's opinion that the pain and abnormal 
sensation in the veteran's back and legs were directly 
related to his spinal injuries following his April 1992 
prostate surgery at a VA facility.  It was also the doctor's 
opinion that the veteran developed an L3-4 disc level 
syndrome as a complication of the April 1992 prostate 
surgery.  The doctor said that the veteran likely had 
preexisting degenerative changes at the L3-4 level which were 
aggravated by the surgical procedure.  The veteran was 
thought to have had compression of the right L4 nerve root 
during the prostate surgery, which resulted in his current 
chronic right L4 radiculopathy.  

II. Legal Analysis  

The threshold question to be answered in this case is whether 
the appellant has presented well-grounded claims, i.e., 
claims that are plausible.  If he has not, the claim must 
fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As 
will be explained below, the Board finds that the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for disc pathology at L4-L5 associated 
with VA surgery in April 1992 is well grounded.  The Board 
also finds that the veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
neurological deficit in the right thigh and neurological 
deficit in the left groin area are likewise well grounded.

For a well grounded claim to exist as to an issue involving 
1151 benefits there must be medical evidence of a current 
disability and medical evidence showing that the current 
disability was either caused by or aggravated by VA 
examination, VA treatment, or VA hospitalization, including 
surgery.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993)

The Board notes that since the veteran's claims for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for disc pathology at L4-L5, a neurological 
deficit in the right thigh and a neurological deficit in the 
left groin were filed prior to October 1, 1997, negligence is 
not for consideration in regard to these claims.  In 
pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization etc., was authorized.  In determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincident therewith.  38 C.F.R. § 3.358 (b), (c)(1).

The record indicates that the veteran had lumbar 
intervertebral disc syndrome with osteoarthritis in the 
lumbar spine long before he underwent a VA performed 
transurethral resection of the prostate in April 1992.  A 
1989 X-ray of the lumbosacral spine showed marked disc 
degenerative disease at the L4-L5 level with associated 
osteoarthritis changes.  At the time of his April 1992 VA 
surgery, a spinal anesthetic was administered at the level of 
L3-L4, not at the level of L4-L5.  During a VA neurological 
examination in December 1996 the veteran gave a history of a 
traumatic injury to his lumbar spine during the 
administration of spinal anesthetic prior to his April 1992 
VA surgery.  (The history of trauma given by the veteran is 
completely unsupported by the clinical record.)  The VA 
examining physician thereafter said that in view of the 
veteran's history of trauma during the administering of 
spinal anesthesia, the veteran's symptoms might be due to 
lumbar radiculopathy.  In addition, the Board notes that 
following a December 1996 VA orthopedic examination it was 
the examining physician's opinion that the veteran's disk 
related changes at L4-L5 were degenerative in nature and 
preexisting.  The doctor further said there was no 
documentary evidence of aggravation of this condition in 
relation to the 1992 prostate surgery.  However, in a May 
2000 statement, Craig N. Bash, M.D, expressed a medical 
opinion that the veteran's pain and abnormal sensation in his 
back and legs was due to a spinal injury sustained during his 
April 1992 VA performed prostate surgery.  This statement 
from Doctor Bash is competent medical evidence that 
demonstrates a relationship between current lumbar spine 
pathology and the April 1992 VA performed transurethral 
resection of the prostate.  Since that is the case, the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lumbar disc pathology is 
well grounded.  

Review of the record shows that the veteran initially 
complained of numbness in his right lateral thigh and left 
groin a few days after his April 1992 VA performed 
transurethral resection of the prostate.  Evaluations 
conducted at that time indicated that his neurological 
deficits in the right thigh and left groin were possibly due 
to stretching injuries related to the surgery.  After a VA 
anesthesiologist examined the veteran's records in February 
1998, he opined that the veteran's neurological deficits in 
the right thigh and left groin area were unrelated to the 
application of spinal anesthetic prior to his April 1992 
surgery but were likely due to stretching injuries resulting 
from his positioning during the surgical procedure itself.  
Since this evidence demonstrates a nexus between the 
veteran's April 1992 VA performed surgery and his subsequent 
neurological deficits in the right thigh and left groin, the 
Board finds that the veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a neurological deficit affecting the right thigh and a 
neurological deficit affecting the left groin are also well 
grounded.  


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
pathology based on a transurethral resection of the prostate 
performed during a VA hospitalization in April and May 1992 
is well grounded.  To this extent, the veteran's appeal is 
allowed.  

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the right thigh based on a transurethral 
resection of the prostate performed during a VA 
hospitalization in April and May 1992 is well grounded.  To 
this extent, the veteran's appeal is allowed.  

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for neurological 
deficit affecting the left groin based on a transurethral 
resection of the prostate performed during a VA 
hospitalization in April and May 1992 is well grounded.  To 
this extent, the veteran's appeal is allowed


REMAND

Since the veteran's claims for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
pathology, a neurological deficit affecting the right thigh, 
and a neurological deficit affecting the left groin have been 
found to be well grounded in the above decision, the VA has a 
duty to assist the veteran in the development of these claims 
under the provisions of 38 U.S.C.A. § 5107(a).  

The Board is of the opinion that further examination of the 
veteran in conjunction with a comprehensive review of the 
medical record is warranted to resolve the merits of this 
appeal.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for lumbar disc 
pathology, neurological deficit affecting the right thigh, 
and neurological deficit in the left groin are REMANDED to 
the RO for the following development:  

1. The veteran should be afforded a VA 
examination by a board consisting of a 
urologist and a neurosurgeon to 
determine whether the veteran 
currently has lumbar disc pathology, 
neurological deficit in the right 
thigh and neurological deficit in the 
left groin due to a VA performed 
transurethral resection of the 
prostate in April 1992.  The claims 
folder must be made available to the 
examining physicians so that the 
pertinent clinical records can be 
reviewed in detail.  The examiners 
should state that they have reviewed 
the claims folder in their examination 
report.  All pertinent clinical 
findings must be reported in detail.  
After the physical examination(s) and 
following a careful review of the 
clinical record, the examining 
physicians should correlate their 
findings and render a medical opinion 
as a board of two in answer to the 
following questions: (a) Was the 
veteran's preexisting lumbar disc 
pathology aggravated by the 
administration of anesthesia, his 
positioning on the operating table, or 
any other aspect of the 1992 VA 
surgery involving a transurethral 
resection of the prostate; (b) does 
the veteran have neurological deficit 
in the right thigh at the current 
time, separate and distinct from 
lumbar radiculopathy, and, if so, what 
is the correct diagnosis of that 
disorder; (c) does the veteran have 
neurological deficit in the left groin 
at the current time, separate and 
distinct from lumbar radiculopathy, 
and, if so, what is the correct 
diagnosis of that disorder; (d) if the 
answers to questions (b) and/or (c) 
are in the affirmative, was 
neurological deficit in the right 
thigh and/or left groin caused by the 
administration of anesthesia, the 
veteran's positioning on the operating 
table, or any other aspect of the 1992 
VA surgery involving a transurethral 
resection of the prostate.  

2. Then, the RO should adjudicate on the 
merits the veteran's claims for 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
lumbar disc pathology, neurological 
deficit in the right thigh and 
neurological deficit in the left groin 
area based on a transurethral 
resection of the prostate performed 
during a VA hospitalization in April 
and May 1992.  If these claims remain 
denied the veteran and his 
representative should be provided a 
supplemental statement of the case in 
regard to these issues and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


